DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed February 3, 2022.

Election/Restrictions
Applicant's election with traverse of 1-20 in the reply filed on February 3, 2022 is acknowledged.  The traversal is on the ground(s) that FIGS. 6A and 6B are cross-sectional views of the same display device taken along the same line I-l’ of FIG. 5A.  This is found to be persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first area, the second area, the first edge and the second edge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING OPTICAL SHEET AND STRESS CONTROL MEMBER.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The first area, the second area, the first edge and the second edge were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 2019/0014671 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
As best understood and in regard to claim 15, Ahn et al. teach a display device DD comprising:  a display panel DP comprising a first non-bending area (straight upper portion), a bending area BA extending from the first non-bending area (straight upper portion), and a second non-bending area (straight lower portion) extending from the 
As best understood and in regard to claim 16, Ahn et al. teach the optical sheet OP having a first edge aligned with an edge of the first area and a second edge not aligned with the edge of the second area (Figure 3B, pages 4-7, paragraphs [0066]-[0118]). 
As best understood and in regard to claim 20, Ahn et al. teach a display device DD comprising:  a display panel DP comprising a first non-bending area (straight upper portion), a bending area BA extending from the first non-bending area (straight upper portion), and a second non-bending area (straight lower portion) extending from the bending area BA and opposing the first non-bending area(straight upper portion); an optical sheet OP disposed on the display panel DP, overlapping with a first area of the 

Allowable Subject Matter
As best understood, claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

As best understood, claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-19 are objected to as being dependent upon objected claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Ahn et al. (US 2019/0014669 A1)		Kang et al. (US 2020/0057472 A1)
Kim et al. (US 2017/0352834 A1)		Kim et al. (US 2018/0337220 A1)
Lee et al. (US 10,936,106 B2)		Park et al. (US 2019/0019855 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



IMS
March 21, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822